Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/19/2021 has been entered.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 6, line 1,”an electrical assembly, in which” has been changed to ---wherein the device comprises ---.
Authorization for this examiner’s amendment was given in an interview with Mr. Holman on  Dec. 13,2021.
5.	Claims 1-13 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a method for electrical testing of an electrical assembly for defects having combined method steps of: simultaneously measuring all electrical or electronic parts mounted on a support, so that, an electrical image of the electrical assembly is received by a control/evaluation unit; simultaneously applying
The prior art does not disclose a device for electrically testing an electrical assembly having a control/evaluation unit is designed to apply electrical excitation signals of an electrical current or an electrical voltage simultaneously via a plurality of driver circuits at a plurality of test points of the electrical assembly, which test points are arranged in any way on a support of the electrical assembly, wherein 4U.S. Application No. 17/253,677 Attorney Docket No. P76133US0 the electrical excitation signals applied via the driver circuits differ with regard to their spectral characteristic and all electrical or electronic parts mounted on the support are

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Shvets et al (PG-PUB# 2006/0152232) disclose Method And Apparatus For Inspection Of High Frequency And Microwave Hybrid Circuits And Printed Circuit Boards.
Yamishita et al (Pat# 6,462,556) disclose Circuit Board Testing Apparatus And Method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867